DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 15 February 2021 have been fully considered but they are not persuasive. First of all, in response to applicant's arguments against the Hansen, Linde, and Bosch references individually, it is black letter law that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant also states that, “the Office Action does not map any of the components recited in claim 2, and now independent claim 1, to what is shown in Bosch, nor does it explain how it is believed that these components function in the same way as what is recited in the claim”.  The examiner notes that there is no legal requirement that an office action be in a certain format; at least applicant did not point to any statute or PTAB decision that requires this. As long as the action is clear, and the applicant can understand the action well enough to respond to the basis of the rejection, the particular writing style of the individual examiner is not relevant. Applicant then complained that, “[o]ther than a vague and irrelevant statement that ‘Figure 6 of the Bosch reference is identical to applicant’s own Figure 1b’ the Office Action provides no detailed analysis or other comment on how Bosch is believed to teach or suggest the components that are actually claimed.” The examiner disagrees. It is black letter law that 1. Applicant’s claims cannot read upon what he did not disclose nor show2. If applicant’s figures are identical to the figures shown in the prior art reference, then logic dictates that the claims that read upon applicant’s disclosed device also, of necessity, must also read upon an identical disclosure found in a prior art reference. No further analysis is needed, as it is clear on its face that ANY claim based on applicant’s disclosure, no matter how it was worded, would of necessity read upon an identical device disclosed in the prior art3. That is patent infringement (anticipation) 101. However, in response to applicant’s complaint, the examiner more clearly spells out the various parts in the office action, below. In response to applicant’s polite “reminder” that it is the examiner’s job to provide “clear evidence” why the claims would have been obvious, the examiner believes that the prior art speaks for itself, and the references ARE “clear evidence” by definition. Besides, all of these references were submitted by the applicant himself, and had already been discussed by the applicant and the EPO in parallel proceedings during the PCT prosecution, so obviously applicant was already thoroughly familiar with the references that he supplied to the USPTO, as applicant even appeared to have copied at least one figure from one of the prior art references when comprising his own specification. Applicant was obviously more familiar with the disclosure of these references better than the US examiner was as evidenced in the PCT correspondence, and further discussion of the details by the US Examiner would have been redundant.
Applicant contends that the office action did not demonstrate “any motive for combining Hansen with and Linde with Bosch”, but then contradicts himself within the same paragraph by acknowledging that the examiner stated that the motive to combine was “by its art recognized 
Applicant further argues that there is no motive to combine the teachings of Bosch with the other two references cited, because Bosch is “not concerned with the same technical problem of amended independent claim 1”. The examiner notes that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); see also MPEP § 2144.
Applicant provided no separate arguments for the patentability of the dependent claims, so they are assumed to stand or fall with the independent claims.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 3, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US # 7,795,547) in view of Linde (DE 10 2009 015971 A1) and Bosch (EP 0 546 300 A1). With respect to claims 1 & 7, the Hansen reference discloses a method and device for weight determination of a load carried by a lifter of a lifting device (Col. 1, II. 5-6}, comprising: using a hydraulic actuator of a hydraulic system to perform at least one upward displacement of the lifter at least one downward displacement of the lifter (Col. 1, II. 7-8); obtaining a pressure signal from a pressure sensor, the pressure signal based at least in part on a measurement of a pressure in the hydraulic system during the at least one upward displacement of the lifter and at least one downward displacement of the lifter (Col, 1, II. 10-13); obtaining a position signal from a meter, the position signal based at least in part on a measurement of a parameter dependent on the position of the lifter (Col. 1, II. 13-15); determining a weight of the load based at least in part on the pressure signal and the position signal (Col. 1, II. 15-17); wherein the position signal is registered as a function of time, wherein an acceleration dependent parameter is determined based at least in part on a variation of the position signal, and wherein determining the weight of the load is based at least in part on the acceleration dependent parameter (Col. 2, II. 14-18).
The Hansen reference does not disclose that the flow of a hydraulic fluid through the hydraulic system is limited by a bidirectional flow controller during the at least one upward displacement of the lifter and the at least one downward displacement of the lifter. However, it was known in the art , the use of a bidirectional flow controller allows for the smooth operation of the lifter regardless of the load (i.e.: it is “load compensated”; see page 11 of the English translation). Bosch also discloses that a bidirectional flow controller, according to at least one embodiment (Fig. 6), is known to be constructed such that such that the hydraulic fluid is supplied to an inlet opening (12) of the bi-directional flow controller (80), flows through a first one-way valve (85), a central path and a flow limiting valve (37), and exits the central path through a fourth one-way valve (86) and an outlet opening (A) of the hydraulic actuator; and wherein during the at least one downward displacement of the lifter, the flow of the hydraulic fluid through the hydraulic system is limited by the bi-directional flow controller such that the hydraulic fluid flows through the outlet opening (14) of the bidirectional flow controller, through a second one-way valve (85), the central path and the flow limiting valve (37), and exits the central path through a third one-way valve (88) and the inlet opening towards a hydraulic tank 15 (pp. 10-11). It would have been obvious to the ordinary practioner to modify the Hansen lifter to include a bidirectional flow controller, such as the once shown in Figure 6 of Bosch, to prevent damage to the lifter, or the load, from sudden, uncontrolled acceleration, deceleration, or oscillations of the lifting device.
With respect to claims 3 and 4, Bosch teaches compensating the flow through the flow limiting valve based at least in part on the pressure signal4.  
5 and needle valves6 were well known, and it would have been obvious to the ordinary practioner to use a known specific type of hydraulic value for the generic values shown in the Bosch reference, motivated by their known suitability for their intended use7.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US # 7,795,547) in view of Linde (DE 10 2009 015971 A1)  and Bosch (EP 0 546 300 Al), as applied to claims 1, 3, 4 and 7-9, above, and further in view of Anderson (US # 9,340,954). It was well known that the viscosity of hydraulic oil changes based on temperature, and it was known to control the flow through the flow limiting value in a hydraulic circuit based on the temperature of the fluid, as shown by the example of Anderson (Col. 8, II. 9-55). Therefore it would have been obvious to the ordinary practioner to modify the controller of Hansen to vary the flow resistance of the flow limiting value to compensate for the effects of temperature on the flow of the hydraulic fluid.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US # 7,795,547) in view of Linde (DE 10 2009 015971 A1)  and Bosch (EP 0 546 300 Al), as applied to claims 1, 3, 4 and 7-9, above, and further in view of Stolten (US # 7,562,616). Stolten discloses that it was known in a hydraulic forklift, such as the forklift shown in Hansen, to include a bypass value to conduct an emergency .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §§ 2161 & 2162.
        2 See 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
        3 Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). See, also, MPEP § 2125.
        4   “…the control electronics 17 next to the two pressure transducers 16 and 23, the proportional throttle valve 37 located in the bridge diagonal 84 and operates in the described manner, so that the volume flow flowing from the constant displacement pump 13 to the motor 11 is electronically load compensated.” P. 11.
        5 See paragraphs 0004-0007 of US PGPub # 2003/0167114 (Chen), for example.
        6 See Column 1, ll. 36-38 of US # 7,562,616 (Stolten) for example.
        7 See Ryco, Inc. v. Ag-Bag Corp... 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only In that the brake means were hydraulically operated rather than mechanically operated, was held to he obvious over the prior art machine In view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). See, also, MPEP §§ 2144.06 & 2144.07.